Citation Nr: 0212324	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for non-Hodgkin's lymphoma 
currently evaluated as 10 percent disabling from an original 
grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.  He served in the Republic of Vietnam during the 
Vietnam Era from December 1969 to December 1970.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for Non-Hodgkin's lymphoma and assigned a 10 
percent disability rating.

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2002.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran finished radiation treatment for his non-
Hodgkin's lymphoma by
April 14, 1999.

3.  The veteran filed his claim for service connection for 
non-Hodgkin's lymphoma on September 10, 1999, within six 
months of his cessation of radiation treatment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating have been 
met for Non-Hodgkin's lymphoma since September 10, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.400, 4.117, Diagnostic Code 7715 and Note (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his 
increased rating claim.  He was notified of the laws and 
regulations pertinent to his increased rating claim via the 
May 2001 Statement of the Case (SOC).  The May 2001 SOC also 
notified the veteran of VA's heightened duty to assist with 
the development with his claim and that while VA would make 
reasonable efforts to obtain all evidence sufficiently 
identified by the veteran, that ultimate responsibility for 
furnishing evidence remained with him.  In May 2001, the RO 
additionally sent the veteran a letter concerning the VCAA.  
Furthermore, the May 2001 letter specifically informed that 
veteran of the type of evidence needed to establish 
entitlement to a higher evaluation.

Additionally, the RO has made all reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the private medical records from the hospitals 
and private physicians who treated the veteran for his Non-
Hodgkin's lymphoma (NHL) were requested, obtained, and 
associated with the veteran's claims folder.  Additionally, 
while the veteran does not specifically receive treatment for 
NHL at a VA medical center, his VA treatment records are also 
of record.  The veteran was afforded a VA examination in 
March 2000 and the subsequent examination report has been 
obtained.  A transcript from the June 2002 hearing is also of 
record. Accordingly, the Board concludes that VA's duty to 
assist the claimant has been satisfied.  There is more than 
sufficient evidence of record to decide his claim properly 
and fairly.  Therefore, it is not prejudicial to the veteran 
to proceed to adjudicate his claim on the current record.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  In the 
appeal of an initial assignment of a rating disability, a 
veteran may be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2001).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

In the instant case, the evidence of record reveals that the 
veteran was diagnosed with NHL in July 1998.  The veteran 
subsequently underwent chemotherapy.  The evidence of record 
reveals that on January 29, 1999, the veteran underwent a CT 
scan of the abdomen for radiation therapy planning.  A 
January 2001 VA progress note reflects that treatment for 
lymphoma finished in April 1999.  An April 14, 1999, private 
medical record reflects that the veteran reported some severe 
symptoms of flushing "since completion of radiation 
therapy".
 
NHL is rated as 100 percent disabling with active disease or 
during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 
7715 (2001).  The 100 percent rating shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by a mandatory VA 
examination.  Id. and Note (2001).  If there has been no 
local recurrence or metastasis, NHL is subsequently rated on 
residuals.  Id.

As previously indicated, the veteran finished radiation 
treatment by April 14, 1999.  On September 10, 1999, the 
veteran initiated his service connection claim for NHL.  Six 
months after April 14, 1999, is October 14, 1999.  As the 
veteran is entitled to a 100 percent disability rating for 
the six months following radiation treatment, the Board finds 
that since September 10, 1999, the veteran is entitled to a 
100 percent disability rating.  See 38 C.F.R. §§ 3.400, 
4.117, Diagnostic Code 7715 and Note (2001).

As stated, six months after discontinuance of treatment for 
non-Hodgkin's lymphoma, the appropriate disability rating 
shall be determined by a mandatory VA examination. 3 8 C.F.R. 
§ 4.117, Diagnostic Code 7715 and Note (2001).  Any change in 
evaluation based upon the mandatory VA examination or any 
subsequent examinations shall be subject to the provision of 
38 C.F.R. § 3.105(e).  When the reduction in a service-
connected disability is considered warranted, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
the contemplated action and furnished detailed reasons 
therefor, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  38 C.F.R. § 3.105(e) 
(2001).  The Board notes that in March 2000 the veteran was 
afforded the mandatory VA lymphatic disorders examination but 
he has never been afforded a notification of reduction as 
required under Diagnostic Code 7715 and 38 C.F.R. § 3.105(e).

The Board notes that as the veteran is entitled to a 100 
percent disability rating for his service-connected non-
Hodgkin's lymphoma, discussion of the application of staged 
rating as per Fenderson v. West, . 12 Vet. App. 119, 126 
(1999), is not warranted.


ORDER

A 100 percent disability rating is granted from September 10, 
1999, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

